UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

______________________________
FARHI SAEED BIN MOHAMMED,      :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :      Civil Action No. 05-1347 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:


                              ORDER

     Upon consideration of the fact that a Merits Hearing is

scheduled in this case on May 27, 2009, it is hereby

     ORDERED, that by May 14, 2009, at 5:00 p.m., parties should

file with the Court a numbered list of Joint Exhibits, along with

a bound and tabbed copy of those exhibits.    They will be referred

to as JE #__. This set of exhibits should include evidence that

both parties expect will be referenced at the Merits Hearing.

     In addition to this universe of key exhibits, each party shall

submit a numbered list of those documents that will or might be

referenced at the Hearing, along with a bound and tabbed copy of

the documents. The Government's exhibits will be referred to as GE

#__, and Petitioner's as PE #__.        Should parties need to add

exhibits after the Pre-Trial Conference, they must be submitted as
part of the GE or PE universe, and not as a supplement to the Joint

Exhibits.




                                        /s/
May 4, 2009                            Gladys Kessler
                                       United States District Judge




Copies to:    Attorneys of Record via ECF




                                 -2-